Citation Nr: 0733810	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-25 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
PTSD.  

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat while serving in Vietnam.

2.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1154, 1110, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the following three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, the record shows that the 
veteran has been diagnosed with PTSD.  In a September 2004 
report, L.D., M.D., diagnosed the veteran with PTSD following 
an interview and a psychological evaluation.  
Therefore, the central issue in this case is whether the 
record contains credible supporting evidence that a claimed 
in-service stressor actually occurred which supports the 
diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  His available service 
personnel records show he worked as a general supply 
specialist while stationed in Vietnam.  His DD Form 214 does 
not show that he was awarded the Combat Infantryman Badge, 
the Purple Heart Medal, or any other award associated with 
valor or heroism shown while engaged with an enemy force.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

No in-service stressor has been verified, however, because 
the veteran has failed to provide enough details concerning 
his alleged stressors.  In written statements and during his 
hearing, the veteran identified the following stressors: 
firing his weapon at Vietnamese children while they fought 
over food, photographing wounded and dead soldiers as well as 
wreckage from automobile accidents, guarding the perimeter 
and aiming his weapon at enemy soldiers while stationed in 
Chu Chi, and coming under mortar attack which killed the 
postmaster at his base.  Unfortunately, the veteran was 
unable to recall any additional details concerning these 
alleged incidents, including dates, locations, names of 
witnesses and casualties, and the name of the postmaster who 
was allegedly killed during a mortar attack.  

After reviewing the record, the Board finds that the veteran 
has not provided credible supporting evidence that a claimed 
in-service stressor actually occurred.  The determination of 
the sufficiency, but not the existence, of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  In this case, although the 
veteran has been diagnosed with PTSD, the Board finds no 
credible evidence which verifies any of his claimed 
stressors.

The veteran has not submitted any evidence such as lay 
statements from other soldiers to verify any of his 
stressors.  In addition, verification of the veteran's 
claimed stressors is not possible based on the nature of the 
stressors and the lack of details provided.  For instance, 
his contentions that he fired his weapon at Vietnamese 
children, photographed wounded and dead soldiers as well as 
wreckage from automobile accidents, and pointed his weapon at 
enemy soldiers would not be documented in service records.  
Instead, the record would have to show corroborating evidence 
such as a statement from another service member who served 
with the veteran and who also witnessed these alleged events.  

In addition, the veteran has not provided any details 
concerning his claim that he was involved in mortar attacks, 
which supposedly killed the postmaster at his base, such as 
approximate dates as well as the name of the postmaster.  As 
explained to the veteran, this information is essential to 
conduct a meaningful search in order to verify these alleged 
stressors.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is no duty to assist where 
veteran's statements concerning in-service stressors are too 
vague to refer to the U.S. Army and Joint Services Records 
Research Center.  Fossie v. West, 12 Vet. App. 1 (1998).  The 
Court has also held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the absence of necessary details 
concerning the veteran's claimed stressors, VA has satisfied 
its responsibilities to assist the veteran in connection with 
the current claim.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  

The Court has held that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In this case, however, following a detailed review of this 
evidence as well as the opportunity to hear the veteran's 
testimony, the Board finds that the veteran's stressors do 
not provide a basis to grant service connection for PTSD.  
The veteran's statements, even in light of Pentecost, do not 
provide a basis to obtain more information regarding the 
alleged stressors or provide a basis to grant PTSD.  There is 
simply no evidence that the veteran was present during an 
attack, and his statements do not provide information needed 
to confirm such presence. 

In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions). 

The Duty to Notify and the Duty to Assist

The Board has determined that VA has fully complied with the 
duty-to-notify provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in October 
2004 and March 2006: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless.)

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case:  (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions as well as the 
communications provided to him by the VA, it is reasonable to 
expect that he understands what was needed to prevail.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  As noted, since the veteran failed to 
provide sufficient detailed information which would enable VA 
to conduct a meaning search, no further development is 
required to verify his claimed stressors. See Fossie, 12 Vet. 
App. at 6-7; Wood, 1 Vet. App. at 193.  

The veteran testified that outstanding medical records may 
exist pertaining to treatment for PTSD.  However, since a 
diagnosis of PTSD has already been established, the central 
issue in this case is whether there is credible supporting 
evidence that a claimed in-service stressor actually 
occurred.  Therefore, since post-service medical records 
showing treatment for PTSD would not be relevant to this 
central issue, the Board need not attempt to obtain these 
records.  

In other words, the duty to assist is not unlimited in scope.  
See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 (1992); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding 
that "[T]he 'duty to assist' is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
In connection with the search for documents, the duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim."  Simply stated, additional medical records regarding 
treatment for PTSD would not provide a basis to grant this 
claim.

The Board finds that the RO has made all reasonable efforts 
to assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      



ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


